--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2

TERMINATION OF THE
 
FIRST AMENDED AND RESTATED
 
SONOMA VALLEY BANK
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
THIS TERMINATION OF THE FIRST AMENDED AND RESTATED SONOMA VALLEY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (this “Termination”) is entered into as
of June 30, 2010 (“Effective Date”) with reference to the following facts:
 
A.           Effective December 17, 2008, Sonoma Valley Bank, a California
corporation (the “Company”) adopted the FIRST AMENDED AND RESTATED SONOMA VALLEY
BANK SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN, as amended on July 15, 2009 (as
amended, the “Plan”).
 
B.           The Company desires to terminate the Plan as of the Effective Date
so that no further benefits accrue or vest under the Plan.
 
C.           The Plan may be amended or terminated by the Personnel and Policies
Committee, and the Personnel and Policies Committee has been directed by the
Board of Directors of the Company to terminate the Plan.
 
NOW, THEREFORE, the Company is terminating the Plan upon the terms and subject
to the conditions of this Termination.
 
1.           Termination of Plan.  The Plan, along with all obligations and
duties arising thereunder (except as may be otherwise described in this
Termination), is terminated in its entirety, effective as of the Effective
Date.  Upon termination, no further benefits shall accrue or vest under the
Plan.
 
2.           Participant Benefits.  Except to the extent that such benefits may
be voluntarily relinquished, forfeited, or surrendered by any Participant, any
vested but unpaid benefits which have accrued to any Participant as of the
Effective Date shall continue to be administered and payable pursuant to the
applicable terms of the Plan.


3.           No Further Obligations.  As of the Effective Date, no further
benefits shall accrue or vest under the Plan.  The Company shall have no
obligation to pay any further sums to any Participant under the Plan other than
as set forth in Section 2 above.


4.           Termination Controlling.  In the event of any inconsistency between
the terms of this Termination and the terms of the Plan, the terms of this
Termination shall control.


 
 

--------------------------------------------------------------------------------

 
5.           Defined Terms.  Capitalized terms used herein but not defined
herein shall have the meanings ascribed to those terms in the Plan.


6.           Counterparts.  This Termination may be executed in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same document.


7.           Governing Law.  This Termination shall be governed by the laws of
the State of California, notwithstanding its conflict of laws provisions.  Any
legal action or proceeding relating to this Termination shall be instituted in a
state or federal court in Sacramento County, California.  The parties agree to
submit to the jurisdiction of, and agree that venue is proper in, these courts
in any such legal action or proceeding.


8.           Necessary Action.  The Parties agree to take all action necessary
or useful to complete and accomplish the intentions of this Termination.


9.           Entire Agreement.  This Termination contains the entire agreement
and understandings by and between the parties hereto with respect to the subject
matter hereof, and no representations, promises, agreements or understandings
concerning such subject matter, written or oral, not herein contained shall be
of any force or effect.
 
10.           Severability.  If any provision of this Termination is held to be
invalid, void or unenforceable for any reason, the remaining provisions shall
nevertheless continue in full force and effect, provided that nothing in this
section shall be construed to limit or waive the breach of any representation
with respect to enforceability of the Plan.


IN WITNESS WHEREOF, the Company has entered into this Termination effective as
of the date first set forth above.
 


 
SONOMA VALLEY BANK
 


 
Date:   June 30, 2010               By      /s/C. Gorham
 
Name      C. Gorham                      
 
Title        EVP & COO                   
 
Date:   June 30, 2010                By      /s/Sean C. Cutting
 
Name      Sean C. Cutting                    
 
Title        President/CEO                      
 


 



